DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
3.	Claims 1-13, 15-20 are pending. Claims 1-13, 15 are under examination on the merits. Claims 1, 5, 16, 20 are amended. Claim 12 is cancelled. Claim 21 is newly added. Claim 14 is previously cancelled. Claims 16-20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US copending Application No. 15/749,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with Lucas P. Spano on 11/29/2021 to amend claim 17. Claims 16-20 are rejoined. All the claims renumbered  accordingly. 
Claims 1-11, 13, 15, 21 are allowable. Claims 16-20 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions Group I (claims 1-15), Group II (claims 16-19), and Group III (claim 20), as set forth in the Office action mailed on 10/22/2019, is hereby withdrawn and claims 16-20 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
6.1	 Claim 17 (Page 4/6, marked as Page 5 of 10, claims dated 11/11/2021) has been replaced by –  
17.	The method according to claim 16,  further comprising subjecting the product to treatment with glycidyl alkyl compounds or diol compounds to at least partially convert structural units resulting from polymerization of the at least one ethylenically unsaturated carboxylic acid (e) into structural units which can result from polymerization of the at least one hydroxy] functional (meth)acrylate monomer (c). –  

Allowable Subject Matter
7.	Claims 1-11, 13, 15-21 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Jong S. Guo (US Pub. No. 2014/0142238 A1, hereinafter “Guo”).
Guo teaches a pressure sensitive adhesive composition comprising a polymerization product of a monomer mixture, the monomer mixture comprising the following components: (a) one or more alkyl ester of (meth)acrylic acid or cyclic hydrocarbon acrylate, wherein the one or 4-C20 carboxylic acids such as 3.0 wt. % of vinyl ester of neodecanoic acid, (c) 0.5 wt. % of Sipomer B-CEA which is β-carboxyethyl acrylate, (d) 0.05 to 3 wt. % of least one ureido substituted ethylenically unsaturated monomer such as 0.9 wt.% of N-(2-methacryloyloxy ethyl) ethylene urea, (e) optionally 0 to 6 wt. % at least one ethylenically unsaturated carboxylic acid, (f) optionally 0 to 20 wt. % of at least one vinyl aromatic monomer, and (g) optionally 0 to 25 wt. % of at least one ethylenically unsaturated monomer different from monomers (a) to (f) wherein the wt. % is based on the total weight of the monomer mixture. Guo does not expressly teach a pressure sensitive adhesive composition comprising (b) 0.1 to less than 25 wt. % of a vinyl ester of versatic acid, (c) comprises 0.1 to 8 wt. % of at least one hydroxyl functional (meth)acrylate monomer, or 0.1 to 10 wt. % of at least one epoxy functional (meth)acrylate monomer, and wherein component (a) further comprises at least one medium Tg monomer that produces a homopolymer having a Tg of greater than or equal to -20°C and less than or equal to 50°C. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed pressure sensitive adhesive composition comprising a polymerization product of a monomer mixture, the monomer mixture comprising of the following components: (a) one or more alkyl ester of (meth)acrylic acid or cyclic hydrocarbon acrylate, wherein the one or more alkyl ester of (meth)acrylic acid or cyclic hydrocarbon acrylate comprises at least one low Tg monomer that produces a homopolymer having a Tg of less than -20°C, and wherein the sum of all of the one or more alkyl ester of (meth)acrylic acid or cyclic hydrocarbon acrylate is more than 30 wt.%, (b) 0.1 to less than 25 wt. % of a vinyl ester of versatic acid, (c) 0.1 to 8 wt. % of 

The embodiment provides pressure sensitive adhesive compositions that are capable of providing a combination of low temperature and high temperature performance, such as high adhesive properties at low temperatures coupled with a desirable level of shear/creep resistance at high temperatures. The pressure sensitive adhesive compositions provide good adhesion to both polar surfaces, such as metallic surfaces, and non-polar surfaces, such as organic polymer surfaces, such as high density polyethylene. Accordingly, the presently claimed invention as defined by claims 1-11, 13, 15-21  is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/29/2021